FILED
                                                                                       COURT OF APPEALS
                                                                                             D! VtSIQ      11

                                                                                      20    APR 22     PM 8: 37
                                                                                                     AS;        TON.




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II

STATE OF WASHINGTON,


                                  Appellant,                            No. 44107 -1 - II


         v.                                                         UNPUBLISHED OPINION


PAVEL F. ZALOZH,


                                  Respondent.




         MAxA, J. — The   State appeals a trial court order suppressing all evidence from the

investigative stop of a vehicle in which Pavel Zalozh was a passenger and dismissing the charges

against Zalozh on which the suppressed evidence depended. We hold that the stop was justified

because the law enforcement officers reasonably suspected that Zalozh, whom they had probable

cause to arrest, was the person they saw hiding in the back seat of the vehicle. Accordingly, we

reverse the trial court' s order suppressing the evidence seized during the stop and its dismissal of

the   related charges against   Zalozh,   and remand   for trial.
No. 44107 -1 - II



                                                 FACTS


         On the morning of June 11, 2012, a team of officers was attempting to locate Zalozh
                                                                                                          1
because he allegedly had     violated a no contact order with   his   girl   friend, Oleysa Maksimenko,


and because he was a suspect in a recent burglary. The officers had probable cause to arrest

Zalozh. The officers suspected that Zalozh might be at Maksimenko' s house because ( 1) he had

lived with her in the past, (2) officers previously had located him there in violation of a no

contact order, (   3) a person who recently had paid Zalozh' s bail told officers that Zalozh often

was with Maksimenko, and (4) Zalozh' s parents stated that he might be staying with

Maksimenko. However, the officers did not have any actual evidence that Zalozh was at

Maksimenko' s house on June 11.


         In an attempt to locate Zalozh, one officer conducted surveillance of Maksimenko' s


house. The officer saw an unidentified adult female open the front door and watch two children


walk to the bus stop. Later, the officer observed a silver car back out of the garage. As the car

drove by him, he saw that it was driven by the same unidentified female. The officer also

noticed an adult person wearing a hooded sweatshirt lying down in the back seat of the car. The

officer, who had experience apprehending fugitives in the past, concluded that the person in the

back seat was attempting to hide.

         The officer relayed his observations to other officers who were several blocks away

conducting an unrelated arrest and advised them that the silver car was heading toward their

location. As the car matching the first officer' s description approached, an officer stepped into

the roadway and put his hand out to stop it. The female driver, who officers later identified as

1
    We note that Oleysa Maksimenko' s name is spelled three different ways in the record. For this
opinion we opt to use the spelling from the trial court' s findings of fact and conclusions of law.

                                                     2
No. 44107 -1 - II


Maksimenko, complied with the officer' s directive. When the car came to a stop, the back -seat

passenger sat up. Officers making the stop immediately recognized the person as Zalozh and

arrested him. Prior to this stop, none of the officers had identified the driver, the back -seat

passenger, or the registered owner of the car.


        Maksimenko consented to a search of the car. During the search officers located a

backpack and jewelry from burglaries in which Zalozh was a suspect.

        The State charged Zalozh with one count first degree burglary, two counts theft of a

firearm, and two counts second degree possession of stolen property. Zalozh moved to suppress

the evidence seized from the car. The trial court concluded that officers lacked a reasonable

articulable suspicion to stop the car. Therefore, the trial court granted Zalozh' s motion to

suppress the evidence obtained as a result of the unlawful seizure. The trial court then dismissed

the charges against Zalozh. The State appeals.

                                                 ANALYSIS


A.      STANDARD OF REVIEW


        When reviewing the trial court' s grant of a CrR 3. 6 suppression motion, we determine

whether substantial evidence supports the challenged findings of fact and whether the findings of

fact support the conclusions of law. State v. Garvin, 166 Wash. 2d 242, 249, 207 P.3d 1266 ( 2009).

 Evidence is substantial when it is enough `to persuade a fair -
                                                               minded person of the truth of the

stated premise.' "    Garvin, 166 Wash. 2d at 249 ( quoting State v. Reid, 98 Wash. App. 152, 156, 988
P.2d 1038 ( 1999)). Unchallenged findings of fact are considered verities on appeal. State v.


Lohr, 164 Wn.       App.   414, 418, 263 P.3d 1287 ( 2011).   We review de novo the trial court' s


conclusions of law pertaining to the suppression of evidence. Garvin, 166 Wash. 2d at 249.



                                                       3
No. 44107 -1 - I1



Findings of fact mislabeled as conclusions of law are treated as findings of fact on review. State

v. Marcum, 24 Wash. App. 441, 445, 601 P.2d 975 ( 1979).

B.        JUSTIFICATION FOR INVESTIGATIVE STOP


          The trial court concluded that there were no articulable facts that would justify the stop of

Maksimenko' s car. We disagree. Although the officers did not have actual knowledge that

Zalozh and Maksimenko were riding together in the car they stopped, the officers did have a

reasonable suspicion based on the totality of the circumstances that both Zalozh and

Maksimenko were in the car. Accordingly, the investigatory stop was justified, and the trial

court erred in suppressing the evidence discovered following the stop.
                                     Terry2

             1.      Standards for             Stop

             Under the Fourth Amendment to the United States Constitution and article I, section 7 of


the Washington State Constitution, a police officer generally cannot seize a person without a

warrant supported by probable cause. Garvin, 166 Wash. 2d at 249; State v. Acrey, 148 Wash. 2d 738,

745 -46, 64 P.3d 594 ( 2003) ( addressing only Fourth Amendment). A warrantless seizure is


considered per se unconstitutional unless it falls within an exception to the warrant requirement.


State v. Rankin, 151 Wash. 2d 689, 695, 92 P.3d 202 ( 2004); Acrey, 148 Wash. 2d at 746.

             One established exception is a brief investigatory detention of a person, commonly called

a    Terry    stop.   Acrey, 148 Wash. 2d      at   746.   A police officer may conduct a warrantless investigative

stop based upon less evidence than is needed to establish probable cause to make an arrest.

Acrey, 148 Wash. 2d at 746 -47. But the officer must have " a reasonable suspicion, grounded in

specific and articulable facts, that the person stopped has been or is about to be involved in a

crime."           Acrey, 148 Wash. 2d   at   747. " A reasonable, articulable suspicion means that there ` is a



2
     Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 ( 1968).
                                                                 4
No. 44107 -1 - II


substantial     possibility that     criminal conduct                has   occurred or   is   about   to   occur.' "    State v. Snapp,

174 Wash. 2d 177, 197 -98, 275 P. 3d289 ( 2012) ( quoting                            State v. Kennedy, 107 Wash. 2d 1, 6, 726
P.2d 445 ( 1986)). The officer' s suspicion must relate to a particular crime rather than a


generalized suspicion          that the    person          detained is " up to      no good."    State v. Bliss, 153 Wash. App.
197, 204, 222 P.3d 107 ( 2009).                A mere hunch not supported by articulable facts that the person

has committed a crime is not enough to justify a stop. State v. Doughty, 170 Wash. 2d 57, 63, 239
P.3d 573 ( 2010).

         We determine the propriety                   of an     investigative stop —the reasonableness of the officer' s


suspicion —based on           the " totality         of   the   circumstances."      Snapp, 174 Wash. 2d        at    198. We must


base   our evaluation of reasonable suspicion on " `                           commonsense judgments and inferences about


human behavior.' "           State   v.   Lee, 147 Wn.            App.     912, 917, 199 P.3d 445 ( 2008) ( quoting           Illinois

v.   Wardlow, 528 U.S. 119, 125, 120 S. Ct. 673, 145 L. Ed. 2d 570 ( 2000)). The focus is on what


the   officer   knew   at   the time      of   the stop.        Lee, 147 Wash. App. at 917. No subsequent events or

circumstances can retroactively justify a stop. State v. Mendez, 137 Wash. 2d 208, 224, 970 P.2d
722 ( 1999),     abrogated on other grounds by Brendlin v. California, 551 U.S. 249, 255, 259 n. 5,

127 S. Ct. 2400, 168 L. Ed. 2d 132 ( 2007).                           Specifically, the fact that the officer' s suspicion

turned out to be correct is irrelevant. See Mendez, 137 Wash. 2d at 224, 226.


          Whether a warrantless investigative stop was justified or represented a constitutional

violation is a question of law, which we review de novo. State v. Bailey, 154 Wash. App. 295,

299, 224 P.3d 852 ( 2010).            The State bears the burden of showing the propriety of an

investigative stop. Acrey, 148 Wash. 2d at 746. If the initial stop was unlawful, the items seized

from that stop      are     inadmissible        as   fruits     of   the poisonous tree.       Kennedy, 107 Wash. 2d at 4.



                                                                           5
No. 44107 -1 - II



         2.     Challenged Findings of Fact


         The State assigns error to three findings of fact included within the trial court' s


conclusions of law section. The trial court found that at the time of the stop ( 1) officers did not

know that Zalozh was in the vehicle and there was no evidence that he had been at

Maksimenko'      s   house before the stop, ( 2)       the officers did not have any information that

Maksimenko was at risk, and ( 3) the officers did not know that Zalozh was currently violating

the no contact order with Maksimenko.

         We hold that these findings of fact (which were mislabeled as conclusions of law) were


supported by substantial evidence. None of the officers testified that they had actual knowledge

that Zalozh had been at Maksimenko' s house on the day of the stop or that they had identified

Zalozh   as   being   a passenger     in the   car   before the stop. One of the officers testified that she was


concerned about Maksimenko' s safety because of the possible restraining order violation, but the

officer' s concern was not based on any actual knowledge. And the officers had no actual

knowledge that Zalozh was violating the no contact order because they did not know that he was

at Maksimenko' s house or in the car with her.


         However, these findings of fact do not compel the legal conclusion that the stop was

unjustified. In order for an investigatory stop to be lawful, officers must have only a reasonable

suspicion that criminal conduct has occurred. Acrey, 148 Wash. 2d at 747. Actual knowledge is
                                                             3
not required.      See     Snapp, 174 Wash. 2d    at   198.       As a result, despite the trial court' s factual


findings, we must evaluate whether the officers' suspicion that Zalozh and Maksimenko were in



3 In Snapp, the court held that an officer' s observance of a vehicle driving without lights in dark,
cold, and icy conditions justified an investigatory stop based on the officer' s rational belief that
the driver was violating a statute requiring that headlights be on beginning one -half hour after
sunset   despite     not   having   actual   knowledge       of   the   exact   time   of sunset. 174 Wash. 2d at 198 -99.


                                                                   6
No. 44107 -1 - II



the   car   together    was reasonable under        the " totality   of   the   circumstances."   Snapp, 174 Wash. 2d at

198.


            3.    Reasonable Suspicion


            If Zalozh and Maksimenko were in the car together, Zalozh was engaged in criminal


activity —violation        of the no contact order. As a result, whether the officers here had a


reasonable suspicion that a crime was being committed depended on whether it was reasonable
                                            driving4

to   suspect     that Maksimenko    was                 and that Zalozh was the hooded person hiding in the

back seat. As noted above, the standard is substantial possibility. Snapp, 174 Wash. 2d at 197 -98.

            First, there was strong evidence supporting the officers' suspicion that Maksimenko was

driving the vehicle they stopped. An officer was conducting surveillance at Maksimenko' s

known address, where the team of officers knew she lived with her two children. Based on

review of past law enforcement reports, the officers also reasonably concluded that she was the

only adult living there. In the morning, an officer observed a woman leave the house briefly to

watch two children walk to a bus stop and then go back into the house. The officer later

observed the same woman driving a car out of the house' s garage. Based on these facts, there

was a substantial possibility that the woman driving the car was Maksimenko.

            Second, there was evidence supporting the officers' suspicion that Zalozh was at

Maksimenko' s house. The trial court made unchallenged findings of fact that ( 1) Zalozh had

been located       at   Maksimenko'   s   house    when   he previously had          violated no contact orders, (   2)



4
  Even if Maksimenko had not been driving, officers could have stopped the car if they knew
Zalozh was in the back seat because they already had probable cause to arrest him for other
offenses. See State v. Quezadas- Gomez, 165 Wash. App. 593, 602 -03, 267 P.3d 1036 ( 2011)
 investigatory stop to inquire of defendant' s name and address was legally justified where officer
already had       probable cause   to     arrest   him). However, whether there was a reasonable suspicion
that Maksimenko was driving is relevant to the identity of the passenger. It is more likely that
Zalozh would be riding with his girl friend rather than some unidentified female.
                                                                7
No. 44107 -1 - II


Zalozh had lived there in the          past, (   3) Zalozh' s parents told police that Zalozh would be at

Maksimenko' s house despite the no contact order, and ( 4) another person told police that Zalozh

spent most of his time with Maksimenko. This evidence established that there was a strong


possibility that Zalozh was at Maksimenko' s house that day.

           Third, there was a legitimate reason the officers suspected that Zalozh rather than


someone else was in back seat of the car driving away from Maksimenko' s house. Instead of

simply sitting in the car, the person was lying down in the back seat. And the crucial fact is the
                                                                                                 5
officer' s   testimony    that based    on   his   experience,   the   passenger was   hiding.       If Zalozh was that


passenger, he would have a reason to hide because he was violating the no contact order. There

would be no known reason that someone other than Zalozh would be hiding in the back of

Maksimenko' s car. In light of the other circumstances, the fact that the passenger was hiding

created a strong possibility that the passenger was Zalozh.

           Standing alone, each of these groups of facts would not be enough to conclude that the

officers' suspicion that Zalozh and Maksimenko were in the car together was reasonable. The


officers had no actual knowledge regarding the identity of the people in the car. The driver could

have been someone other than Maksimenko. Zalozh might not have been at Maksimenko' s


house. The person hiding in the back of the car might have been someone other than Zalozh.

           However, we must evaluate the reasonableness of the officers' suspicion based on the

totality   of   the   circumstances.    Snapp, 174 Wash. 2d    at    198. And certainty —or        even   probability —is


not required to justify an investigatory stop. See Snapp, 174 Wash. 2d at 198; State v. Young, 167

Wn.     App.    922, 929, 275 P. 3d 1150 ( 2012).         Considering all the evidence, we conclude that there


5
    In the context of an investigatory stop, an officer may rely on his experience to identify
seemingly innocuous facts as suspicious. State v. Moreno, 173 Wash. App. 479, 492 -93, 294 P.3d
812,   review    denied, 177 Wash. 2d 1021 ( 2013).
No. 44107 -1 - II



was a substantial possibility that Zalozh was the person hiding in the back of the car and

Maksimenko was the person driving. As a result, we hold that the officers had a reasonable

suspicion based on articulable facts that a crime was being committed, and that they were

justified in making an investigatory stop.

         We hold that the trial court erred in concluding that the investigatory stop was unlawful,

suppressing the evidence discovered in the search following that stop, and dismissing the charges

against Zalozh. Accordingly, we reverse the trial court' s ruling suppressing the evidence from

the investigative stop, reverse its order dismissing the charges against Zalozh, and remand for

trial.



         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record pursuant to RCW 2.06. 040, it is

so ordered.




We concur:




                                                   9